    Case 1:18-cr-00192-WFK Document 128 Filed 07/23/21 Page 1 of 2 PageID #: 709




                                                                     July 23, 2021

Via ECF
Honorable William F. Kuntz
United States District Court
Eastern District of New York 11201


                                                             Re: United States v. Kassin Rivers, 18-cr-192

Dear Judge Kuntz:

        My client Mr. Rivers is over 60 years old and has multiple health issues previously corroborated
with his medical records for a prior bail application. On July 15th I contacted the Bureau of Prisons,
legal department to advise them that despite numerous requests from my client to provide him with
hearing aids, it has been six months and sadly he remains quite deaf and has had no hearing aids
provided. The response was the typical we will look into it.

         To date he has not received hearing aids. While this is certainly serious and needs attention from
the BOP, I received a more urgent call from my client yesterday advising me that he has been without
toilet facilities and the officers have refused to either have the toilet repaired and have refused to take
him to the toilet when necessary.

       I have included the verbatim email to the MDC Legal Department I sent below.

               “Dear Sophia and Nicole,

               We have heard nothing on the failure to provide my client with hearing
               aids, do you have an update? He has to scream because he cannot
               hear. (see email dated July 15th.) He tells me that he cannot hear unless
               people scream at him. This is unacceptable.

               Today, I received a call from my client and he was beside himself. His
               toilet has been BROKEN for three days and there has been a lockdown
               and Officers refuse to help him by allowing him to use another toilet but
               even worse have failed to repair the toilet. No one will tell him when it
               will get repaired. He has nowhere to use a toilet. Staff laugh at him when
               he asks for it to be repaired. The staff refused to let him out to call me
               until today.
    Case 1:18-cr-00192-WFK Document 128 Filed 07/23/21 Page 2 of 2 PageID #: 710

               He has nothing to do with the cause of the lockdown. It was a lockdown
               caused by activity from the top tier in his unit which was open at the time
               of the incident. He advised me that this top tier is housing young gang
               members. The lower tier was locked in at the time of the incident so could
               not have been responsible. He is in the lower tier. He advised me that the
               lower tier is basically housing old men. He reported that despite it being
               clear that the lower tier had nothing to do with the incident the staff came
               into his cell, destroyed his legal and personal papers, threw his medicines
               all over the cell.

               The toilet MUST be repaired immediately.
               PLEASE ADVISE ME BY TOMORROW AS TO WHAT ACTION HAS
               BEEN TAKEN TO REPAIR THE TOILET?
               If there is not response and repair, I will have to file a motion tomorrow
               afternoon to the Judge.”

       As of 4 p.m. today I have heard nothing from the BOP, although I did hear from AUSA Jonathan
Algor who advised that he has made good faith attempts to remedy this urgent situation but has not had
any success with BOP.

         I am respectfully requesting that your honor so order this letter, ordering the BOP to address this
broken toilet situation immediately and report back to either counsel and AUSA Algor or the court that
it has repaired the toilet, and order that the BOP update counsel or the Court on the status of Mr. Rivers’
hearing aid.

       I thank the Court for its attention to this matter.


                                                              Respectfully, submitted,

                                                                     /s/

                                                              Dawn M. Cardi


Cc: All Parties (via ECF)
